EXHIBIT EMPLOYMENT AND NON-COMPETE AGREEMENT THIS EMPLOYMENT AND NON-COMPETE AGREEMENT (this “Agreement”) is entered into and effective as of the 31st day of December, 2008 (the “Effective Date”), by and between ZYBER PHARMACEUTICALS, INC., a Louisiana corporation (“Employer”), and Michael Venters, a resident of the lawful age of majority of the Commonwealth of Kentucky (“Employee”), who hereby agree as follows: WHEREAS Employer desires to employ Employee, and Employee desires to accept employment with Employer, subject to the terms and conditions hereinafter set forth, NOW, THEREFORE, in consideration of the premises and the mutual covenants hereinafter set forth and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Employer and Employee, intending to be legally bound, hereby agree as follows: 1.Period of Employment.Employer shall employ Employee, and Employee shall serve Employer during the period commencing on the Effective Date, and continuing through and including December 31, 2009 (the “Term”).The term of employment shall automatically renew each year. 2.Duties and Responsibilities.Employee shall be employed by Employer as Vice President of Business Development.As such, Employee shall provide services typically provided by a VP of Business Development, including, without limitation, Product Development, Co-Promotional Opportunities and other related miscellaneous duties, and such other duties and responsibilities as may from time to time be assigned to or vested in Employee by Employer’s Board of Directors (the “Board”) or by any officer of Employer superior to Employee.Additionally, Employee’s employment by Employer during the Term shall be subject to, and limited by, the following conditions: (a)Employee shall be available to provide a minimum of forty-five (45) hours per week of services to Employer.Employee shall provide such services upon request of Employer, but Employer shall not be obligated to request that such services be provided.So long as Employee is employed by Employer, Employee shall devote Employee’s time, attention, skill and ability during normal and usual business hours (and outside those hours when reasonably necessary to fulfill Employee’s duties hereunder) to the faithful and diligent performance of the duties and responsibilities described herein. (b)Employee shall (i) devote his full time, energy and attention during regular business hours to the benefit and business of Employer in performing his duties pursuant to this Agreement; (ii) not be employed by any other person on a full-time basis; and (iii) not undertake any other activities (individually or collectively), that conflict or materially interfere with the performance of Employee’s duties hereunder. (c)Employee’s services shall be performed at Employer’s offices, as well as at such other locations and subject to such travel requirements as reasonably necessary to the performance of Employee’s duties hereunder. 1 3.Compensation.As compensation for the Services to be rendered pursuant to this Agreement, during the Term: (a)Employer shall pay to Employee an annual salary of Two-Hundred Thousand and No/100 ($200,000) Dollars (the “Salary”), payable in accordance with Employer’s normal salary payment schedule.The employer shall pay a bonus to employee based on performance of duties and the conclusion of the first term of this contract that may range from 50% to 100% of base salary. (b)Employer shall provide Employee with health insurance coverage paid by Employer, and thereafter, the right to make COBRA insurance payments for health coverage by Employer’s then insurance provider for the maximum period permissible by law. (c)As additional consideration, Employer shall cause the Board to declare and issue a dividend, which shall be non-taxable to Employee, on or before March 16, 2009, to Employee, in an amount sufficient to pay all income tax liability which may be owed by Employee resulting from his ownership of common stock of Employer for the period from January 1, 2008 though the May 31, 2008 (the “Tax Amount”); provided, however, that the parties agree that Employer may, for the purposes of fulfilling its obligations under this Section3(c), pay the Tax Amount directly to the appropriate taxing authorities, and in such case, Employer shall provide sufficient evidence of the same to Employee on or before March 16, 2009. (d)Employer shall reimburse Employee for all reasonable, ordinary, and necessary business expenses incurred in the performance of Employee’s duties hereunder in accordance with and subject to the terms and conditions of Employer’s then prevailing expense policy, a copy of which has been provided to Employee.As a condition precedent to obtaining such reimbursement, Employee shall provide to Employer any and all statements, bills or receipts evidencing the expenses for which Employee seeks reimbursement, and such other related information or materials as Employer may from time to time reasonably require. 4.Termination.Unless Employee’s employment is terminated pursuant to this Section, Employer shall continue to employ Employee and Employee shall continue to serve Employer throughout the Term. (a)This Agreement shall terminate automatically upon Employee’s death. (b)For purposes of this Agreement, Employee shall be deemed to be under a disability if Employee shall be unable, by virtue of illness or physical or mental incapacity or disability (from any cause or causes whatsoever), to perform Employee’s essential job functions hereunder, whether with or without reasonable accommodation, in substantially the manner and to the extent required hereunder prior to the commencement of such disability, for a period exceeding thirty (30) days (a “Disability”).In light of the unique nature of Employee’s services, and the undue burden on Employer that would result from Employee’s long term absence, Employer shall have the right to terminate Employee’s employment hereunder in the event
